Citation Nr: 1417736	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-02 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February to September 2002 and from June 2004 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February and December 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in March 2013, and a transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals for a higher rating than 50 percent for his PTSD, and for a TDIU due to it.  A November 2011 letter from the Social Security Administration (SSA) which was received on appeal shows that he is in receipt of Social Security Administration benefits.  The records relied on by SSA in rendering its decision, as well as the decision itself, must be obtained, as VA has a duty to obtain relevant SSA records, and the circumstantial evidence in this case suggests that those records are relevant.  38 C.F.R. § 3.159 (2013).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

In addition, an updated VA examination would aid in adjudicating the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers, both VA and private, who have recently treated him for a psychiatric disorder.  After securing the necessary release, the RO/AMC should request any relevant records identified.  In addition, obtain relevant VA treatment records dating since December 2011 from the Montana VA Healthcare System.  If the requested records are not available, the Veteran should be notified of such.

2.  Request from the Social Security Administration a copy of the decision which granted the Veteran SSA benefits, as well as the records relied on by SSA in that decision.  If the records are not available, the Veteran should be notified of such. 

3.  Schedule the Veteran for a VA mental disorders examination to determine the current nature and severity of his service connected PTSD with alcohol abuse.  All symptoms should be reported and a Global Assessment of Functioning score provided.  The examiner should address the impact the Veteran's psychiatric disability on his ability to maintain gainful employment.
 
4.  Thereafter, take any additional action which may be necessary, and then readjudicate the Veteran's pending claims in light of the additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



